COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Demontre Gregory Clark v. The State of Texas

Appellate case number:      01-16-00654-CR

Trial court case number:    1474305

Trial court:                180th District Court, Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Counsel has not, however, filed a motion to withdraw from
representation.
       If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See id. An Anders brief must accompany a motion to withdraw,
neither the brief nor the motion may be filed on its own. See id.; In re Schulman, 252
S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
        Accordingly, we order appellant’s appointed counsel, Michael A. McEnrue, to file
with the Clerk of this Court within 5 days of the date of this order a motion to withdraw
that complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P.
6.5, 9; Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.




Judge’s signature: /s/ Harvey Brown
                     Acting individually

Date: May 9, 2017